Citation Nr: 1646925	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for schizophrenia, undifferentiated type. 

2.  Entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 70 percent for schizophrenia and the award of TDIU.  Prior to certification of the appeal to the Board, the Veteran submitted to the RO a copy of a letter from the Social Security Administration (SSA), indicating that a favorable decision had been made in his SSA disability claim.  The SSA medical records associated with his SSA disability claim have not been obtained.  VA's duty to assist claimants includes obtaining relevant records from a Federal department or agency, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  While the claims file includes a copy of a September 2015 SSA letter ("Notice of Attorney Advisor Decision - Fully Favorable), there are no other SSA records associated with the letter.  Therefore, remand is necessary.

Also, to ensure that VA has fully met its duty to assist the Veteran, the Board finds that all updated VA treatment records should be obtained and that the Veteran should be scheduled for a new VA examination.  VA treatment records were last updated in 2012 and the Veteran was last examined by VA in 2011.  The grant of SSA disability benefits in September 2012 suggests that the 2011 VA examination may not fully reflect the current severity of the Veteran's psychiatric disability during the appeal period.  It is noted that a VA examination report must describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all pertinent updated treatment records to include those VA treatment records dated since April 2012.  All records obtained should be associated with the claims file.

2.  The AOJ should request from SSA all medical records associated with the Veteran's SSA disability claim.  All records obtained should be associated with the claims file.

3.  Thereafter, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected schizophrenia.  The examiner should review the claims file to include all GAF scores since 2009.  Symptoms should be recorded in detail along with all mental status evaluation findings.  The examiner should indicate the functional effect of the Veteran's psychiatric symptoms and medications on his ability to perform the physical and mental acts required for employment.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




